NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             FEB 05 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
PATRICK E. PATTERSON; KRIS                       No.   16-16445
LYNN-PATTERSON, individuals,
                                                 D.C. No. 1:14-cv-01281-EPG
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

AMERICAN ECONOMY INSURANCE
COMPANY, a Corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Erica P. Grosjean, Magistrate Judge, Presiding

                          Submitted November 17, 2017**
                             San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and FRIEDMAN,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Paul L. Friedman, United States District Judge for the
District of Columbia, sitting by designation.
      Appellants Patrick E. Patterson and Kris Lynn-Patterson (Pattersons) appeal

the district court’s grant of summary judgment in favor of Appellee American

Economy Insurance Company (AEIC). We affirm the district court’s judgment.

      The insurance policy provided that AEIC would compensate the Pattersons

for “loss or damage in any one occurrence.” The policy declarations contained a

Limits of Insurance provision capping losses for “business personal property” at

$103,000. The Pattersons sought compensation for several instances of property

theft from the same storage facility occurring over the course of several days. The

record reflects that the same individual was responsible for the series of thefts.

AEIC agreed to pay the maximum $103,000 as provided in the Limits of Insurance

provision based on a single occurrence.

      Under California insurance law, “when a scheme to steal property is the

proximate and continuing cause of a series or combinations of thefts, the losses for

liability insurance purposes constitute part of a single occurrence.” Eott Energy

Corp. v. Storebrand Int’l Ins. Co., 45 Cal. App. 4th 565, 576 (1996) (citations

omitted). As a result, the district court correctly concluded that the thefts

constituted a single occurrence, and AEIC was not required to provide additional

compensation to the Pattersons beyond the policy limits for a single occurrence.




                                           2
See id. The district court properly denied relief on the claim for breach of the

insurance contract.

      The district court also properly granted summary judgment on the

Pattersons’ claim for breach of the implied covenant of good faith and fair dealing

because AEIC reasonably denied additional compensation for the property theft

under California law. See id. at 577-78; see also Tilbury Constructors, Inc. v. State

Comp. Ins. Fund, 137 Cal. App. 4th 466, 475 (2006) (explaining that “there are at

least two separate requirements to establish breach of the implied covenant: (1)

benefits due under the policy must have been withheld; and (2) the reason for

withholding benefits must have been unreasonable or without proper cause”)

(citation omitted).

      AFFIRMED.




                                          3